Name: 80/828/EEC: Commission Decision of 1 August 1980 finding that the apparatus described as 'Conviron-Plant Growth Cabinet, model E 8VH', 'Conviron-Chemical Drier, model CD 50' and 'Conviron-Camless Solid State Programmer, model CP-240 TH' are not scientific apparatus
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  tariff policy;  mechanical engineering;  cultivation of agricultural land
 Date Published: 1980-09-16

 Avis juridique important|31980D082880/828/EEC: Commission Decision of 1 August 1980 finding that the apparatus described as 'Conviron-Plant Growth Cabinet, model E 8VH', 'Conviron-Chemical Drier, model CD 50' and 'Conviron-Camless Solid State Programmer, model CP-240 TH' are not scientific apparatus Official Journal L 244 , 16/09/1980 P. 0018 - 0018 Greek special edition: Chapter 02 Volume 9 P. 0074 COMMISSION DECISION of 1 August 1980 finding that the apparatus described as "Conviron-Plant Growth Cabinet, model E 8VH", "Conviron-Chemical Drier, model CD 50" and "Conviron-Camless Solid State Programmer, model CP-240 TH" are not scientific apparatus (80/828/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 4 March 1980, the British Government has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Conviron-Plant Growth Cabinet, model E 8VH", "Conviron-Chemical Drier, model CD 50" and "Conviron-Camless Solid State Programmer, model CP-240 TH", to be used in the framework of plant growth, under controlled environmental conditions and, in particular, to control the asset of seed dormancy, should be considered as scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value are currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 9 July 1980 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question are respectively a nursery-cabinet, a chemical drier and an electronic programmer; Whereas they do not have the requisite objective characteristics making them specifically suited to scientific research ; whereas their use in the case in question could not alone confer upon it the character of scientific apparatus ; whereas they therefore cannot be regarded as scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Conviron-Plant Growth Cabinet, mode E 8VH", "Conviron-Chemical Drier, model CD 50" and "Conviron-Camless Solid State Programmer, model CP-240 TH" are not considered to be scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 August 1980. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 134, 31.5.1979, p. 1. (3)OJ No L 318, 13.12.1979, p. 32.